The earnings and resources of the husband, considered with the earning capacity of the wife, do not presently warrant the direction to pay $35 a week alimony. The counsel fee of $550 previously allowed was entirely adequate and the direction at the trial to pay $100 more was not indicated. The wife has been allowed $750 additional counsel fees and disbursements on this appeal, so that the total legal expenses payable by the husband are $1,300. Judgment unanimously modified so as to provide that alimony be directed in the sum of $20 a week and by striking out the provision for additional counsel fee of $100 and, as so modified, affirmed, without costs. Settle order on notice. Concur — Breitel, J. P., Rabin, Cox, Frank and Bergan, JJ.